 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       NO. CR-19-00486-001-PHX-SPL
10                Plaintiff,                         FINDINGS AND
                                                     RECOMMENDATION OF THE
11   v.                                              MAGISTRATE JUDGE UPON A
                                                     PLEA OF GUILTY AND ORDER
12   Diego Murillo-Avina,
13                Defendant.
14
15   TO THE HONORABLE STEVEN P. LOGAN, U.S. DISTRICT JUDGE:
16         Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
17   Federal Rules of Criminal Procedure, this matter came on for hearing before U.S.
18   Magistrate Judge James F. Metcalf on date June 25, 2019, with the written consents of
19   Defendant, counsel for Defendant, and counsel for the United States of America and an
20   Order of Referral from the assigned District Judge.
21         The matter came on for a hearing on Defendant's plea of guilty in full compliance
22   with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate Judge in open
23   court and on the record.
24         In consideration of that hearing and the statements made by the defendant under
25   oath on the record and in the presence of counsel, and the remarks of the Assistant United
26   States Attorney and of counsel for Defendant,
27         I FIND:
28         (1) that Defendant understands the nature of the charge against him/her to which
 1   the plea is offered;
 2          (2) that Defendant understands his/her right to trial by jury, to persist in his/her
 3   plea of not guilty, to the assistance of counsel at trial, to confront and cross-examine
 4   adverse witnesses, and his right against compelled self-incrimination;
 5          (3) that Defendant understands what the maximum possible sentence is, including
 6   the effect of the supervised release term, and defendant understands that the sentencing
 7   guidelines apply and that the Court may depart from those guidelines under some
 8   circumstances;
 9          (4) that the plea of guilty by Defendant has been knowingly and voluntarily made
10   and is not the result of force or threats or of promises apart from the plea agreement
11   between the parties;
12          (5) that Defendant is competent to plead guilty;
13          (6) that Defendant understands that his/her answers may later be used against
14   him/her in a prosecution for perjury or false statement;
15          (7) that there is a factual basis for Defendant's plea;
16          (8) that defendant understands the terms of any plea agreement provision waiving
17   the right to appeal or to collaterally attack the sentence, and has knowingly, intelligently
18   and voluntarily waived those rights;
19          (9) that the Defendant is satisfied with counsel's representation; and further,
20          I RECOMMEND that the Court accept Defendant's plea of guilty.
21          IT IS ORDERED that any letters, documents, or other matters Defendant would
22   like the sentencing judge to consider before sentencing (including the English translation
23   of any writings not in English) must be submitted in paper form to the probation office,
24   with paper copies delivered to the sentencing judge and opposing counsel at least seven
25   (7) business days prior to the sentencing date or they may be deemed untimely by the
26   sentencing judge and not considered.
27          IT IS FURTHER ORDERED that any motions for upward or downward
28   departures or any sentencing memoranda must be filed at least seven (7) business days


                                                  -2-
 1   prior to the sentencing date. Responses are due three (3) business days prior to the
 2   sentencing date.    Any motion to continue sentencing must be filed promptly upon
 3   discovery of the cause for continuance and must state the cause with specificity. Motions
 4   to continue sentencing filed less than fourteen (14) days before sentencing are disfavored.
 5          IT IS FURTHER ORDERED pursuant to Rule 59, Federal rules of Criminal
 6   Procedure, that any objection to the guilty plea proceedings and any request for
 7   supplementation of those proceedings shall be made by the parties in writing and shall be
 8   specific as to the objection or request made.            All objections or requests for
 9   supplementation shall be filed within fourteen (14) days of the date of service of a copy
10   of these findings unless extended by an Order of the assigned district judge. Failure to
11   properly object waives the party's right to review. If either party intends to call a speaker
12   at sentencing, other than the Defendant, counsel must notify the Courtroom Deputy at
13   least 3 business days in advance.
14          Dated: June 26, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
